DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 6 and 17-19 were rejected in Office Action from 01/18/2022.
	Applicant filed a response, amended claim 1 and 17.
	Claims 1 and 6-19 are currently pending in the application, of claims 7-16 are withdrawn from consideration.
	Claims 1, 6 and 17-19 are being examined on the merits in this Office Action.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
In claims 1 and 17, it is suggested to amend “wherein the Pt atoms and Au atoms are uniformly distributed in one or more particles of the Au-Pt alloy” to - -wherein Pt elements and Au elements are uniformly distributed in one or more particles of the alloy”   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 1, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (U.S. Patent Application Publication 2010/0196802), and further in view of Rueter et al. (U.S. Patent Application Publication 2005/0025697), Han et al. (NPL, 20071), Oki (U.S. Patent Application Publication 2012/0015251), and Kilic et al. (U.S. Patent 7,521,392).
Regarding claim 1, 6 and 17-19, Tabata teaches a catalys (paragraph [0010]), containing: an alloy of two elements of platinum and gold (paragraph [0010]), 
wherein the alloy comprises a solid solution (paragraph [0010]) wherein the Pt atoms and the Au atoms are uniformly distributed in one or more particles of the Au-Pt alloy (i.e., solid solution of platinum with gold includes interstitial solid solution in which gold atoms are located at interstitial solid solution in which gold atoms are located at interstices of the space lattice unique to platinum) (paragraph [0029]). Further, Tabata teaches 50% or more of gold forms a solid solution with platinum in the alloy (paragraph [0010]) which is interpreted as the alloy having a formula of Au50Pt50.
 Tabata does not explicitly articulate the specifics of the alloy being capable of catalyzing direct synthesis reaction of hydrogen peroxide (H2O2), configured to suppress O-O bond dissociation and promote H-H bond dissociation. However, such properties and characteristics would be expected in the alloy of Tabata as such is identical in composition to the claimed alloy. Nonetheless, additional guidance is provided below.
Rueter, directed to compositions for direct catalytic hydrogen peroxide production (title), teaches catalyst useful in promoting the direct synthesis of hydrogen peroxide from hydrogen and oxygen include metals such as platinum, palladium, and gold alone or in combination (paragraph [0022]). 
Han, directed to Pd-Au alloy catalysts for synthesis of hydrogen peroxide (abstract), teaches the alloy is effective in the synthesis of H2O2 directly from H2 and O2 (page 8410) and configured to suppress O-O bond dissociation and promote H-H bond dissociation (page 8413).
Rueter provides the guidance that catalyst useful in promoting the direct synthesis of H2O2 from H2 and O2 include metals such as platinum, palladium, and gold alone or in combination.
Han teaches Pd-Au alloy catalyst is effective in the synthesis of H2O2 directly from H2 and O2 and is configured to suppress O-O bond dissociation and promote H-H bond dissociation.
Tabata teaches an alloy of Au and Pt. In light of the disclosure of Reuter of using one or a combination of Pt, Pd and Au metals as catalysts also for synthesis of H2O2 directly from H2 and O2 and given the teaching of Han of Pd-Au alloy suitable for synthesis of H2O2 directly from H2 and O2, it would therefore be obvious to a person having ordinary skill in the art to consider using the catalyst of Tabata for direct synthesis of H2O2 from H2 and O2. In other words, if the catalyst of Tabata is used under the same conditions as Rueter and Han where hydrogen and oxygen gas is used, formation of hydrogen peroxide without oxygen dissociation would be expected. It is clear that the any combination of Pt, Pd or Au (e.g., Au-Pt from Tabata, Pd-Au from Han, one or a combination of Pt, Pd, and Au from Reuter) is known to be utilized for synthesis of H2O2 directly from H2 and O2.     
As to the particulars of the alloy having a face-centered tetragonal structure, since the alloy of Tabata is identical to the one claimed, such would be expected to have the same structural configuration. Nonetheless, as evidenced by Oki and Kilic, Au and Pt have face-centered tetragonal crystal structures (see paragraph [0058] of Oki and column 5, lines 15-20 of Kilic).  
It is noted that Tabata differ in the exact same atomic ratio range as recited in the instant claim (i.e., x no less than 22 and no more than 97) however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the ratio of Tabata overlap the instant claimed range (i.e., x ≥ 50 or 50% or more) and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        

Response to Arguments
Applicant’s argument filed on 04/14/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Tabata. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mukerjee at al. (U.S. Patent Application Publication 2013/0089812). 
Shima et al. (U.S. Patent Application Publication 2016/0367729).
Shima et al. (U.S. Patent Application Publication 2017/0029927).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hen et al., Au Promotional Effects on the Synthesis of H2O2 Directly from H2 and O2 Supported Pd-Au Alloy Catalyst, The Journal of Physical Chemistry, 2007, 111, 8410-8413.